DETAILED ACTION
Response to Amendment
A response filed on 11/7/22 had been entered in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Llombart et al  (US 2010/0328779 A1) [cited by applicant].
Llombart et al disclose an array of lenses 102 formed in a first silicon wafer, wherein each of the lenses in the array of the lenses comprises a spherical cap comprising less than a hemisphere; and an array of waveguides 114 comprising waveguide shaped segments; and wherein each of the lens waveguide antennas comprises one of the lenses aligned with one of the waveguides (figure 1).

Allowable Subject Matter
Claims 1-16 are allowed.

Response to Arguments
    Applicant's arguments filed 11/7/22 have been fully considered but they are not persuasive. 
	Applicant argues that Llombart does not describe each of the lens comprises a spherical cap comprising less than a hemisphere.  Examiner respectfully disagree with applicant’s position, Llombart does describe each of the lens comprises a spherical cap comprising less than a hemisphere (figure 1A, paragraph 0040).
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845